Berganzo v Bronx Realty Group LLC (2020 NY Slip Op 00511)





Berganzo v Bronx Realty Group LLC


2020 NY Slip Op 00511


Decided on January 23, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 23, 2020

Gische, J.P., Mazzarelli, Webber, Gesmer, JJ.


10867 23072/15E

[*1] Cinthia Berganzo,	 Plaintiff-Respondent,
vBronx Realty Group LLC, Defendant, Melrose Site D-1 Houses, Inc., et al., Defendants-Appellants.


Black Marjieh & Sanford, LLP, Elmsford (Brendan Patrick Lanigan of counsel), for appellants.
McHale Law Firm, LLC, New York (Paul A. Burg of counsel), for respondent.

Order, Supreme Court, Bronx County (Paul L. Alpert, J.), entered April 5, 2019, which denied defendants Melrose Site D-1 Houses, Inc. and Melrose Site D-1 Realty Associates, L.P.'s motion for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
Supreme Court correctly found that defendants met their prima facie burden by demonstrating that a storm was in progress the night before plaintiff's accident and that a reasonable time had not elapsed to allow defendants' workers to clear the courtyard before then (see Powell v MLG Hillside Assoc., 290 AD2d 345 [1st Dept 2002]). Plaintiff raised triable issues of fact through admissible evidence, including eyewitness and expert affidavits, as to whether the area was covered with ice from a prior storm and whether defendants created the icy or slushy conditions through their negligent removal and piling of snow after the prior storm (see Perez v Raymours Furniture Co., Inc., 173 AD3d 597, 598 [1st Dept 2019]; Bagnoli v 3GR/228 LLC, 147 AD3d 504, 504-505 [1st Dept 2017]; Guzman v Broadway 922 Enters., LLC, 130 AD3d 431, 432 [1st Dept 2015]). We have considered defendants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 23, 2020
CLERK